Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 1 of 11 Page ID #:8331

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 16-07349 JVS (AGRx)                                           Date   January 7, 2020
 Title             SPEX Tech., Inc. v. Apricorn




 Present: The Honorable           James V. Selna, U.S. District Court Judge
                         Lisa Bredahl                                              Not Reported
                         Deputy Clerk                                             Court Reporter
                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                              Not Present

 Proceedings:          [IN CHAMBERS] Order Denying Previously-Deferred Portions of
                       Apricorn’s Noninfringement Summary Judgment Motion

        Plaintiff SPEX Technologies, Inc. (“SPEX” or “Plaintiff”) sued Apricorn, Inc.
 (“Apricorn” or “Defendant”), along with certain other defendants, for patent
 infringement. Docket No. 1. After the parties filed various summary judgment motions
 and a hearing was held, SPEX and Apricorn were directed to file supplemental briefs
 regarding Apricorn’s Motion for Summary Judgment of Noninfringement. Docket No.
 93 (notice) 105 (memorandum in support); see also SPEX Opp’n, Docket Nos. 123
 (redacted), 122-1 (sealed); Apricorn Reply, Docket No. 127. Specifically, the parties
 were asked to provide their positions regarding the proper interpretation of certain claim
 terms that were the subject of Apricorn’s noninfringement arguments. The parties timely
 filed their supplemental briefs. See SPEX Op. Supp. Br., Docket No. 145; Apricorn Op.
 Supp. Br., Docket Nos. 146 (public), 148 (sealed); SPEX Resp. Supp. Br., Docket No.
 153; Apricorn Resp. Supp. Br., Docket No. 149.

       The previously-deferred portions of Apricorn’s Motion for Summary Judgment of
 Noninfringement (see Docket Nos. 93, 105; see also 142 (order regarding other portions
 of motion)) are DENIED.

                                               I. BACKGROUND

       SPEX currently asserts Claims 1, 2, 11, and 12 (“Asserted Claims”) of U.S. Patent
 No. 6,088,802 (“the ’802 Patent”) against Apricorn. See Docket No. 83 (Court granting



CV-90 (06/04)                                  CIVIL MINUTES – GENERAL                                 Page 1 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 2 of 11 Page ID #:8332

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        CV 16-07349 JVS (AGRx)                              Date   January 7, 2020
 Title           SPEX Tech., Inc. v. Apricorn


 parties’ stipulation of dismissal with prejudice of claims of infringement, invalidity, and
 unenforceability related to U.S. Patent No. 6,003,135); see also Docket No. 103 at 1
 (SPEX’s Motion for Summary Judgment of No Invalidity).

        The ’802 Patent is titled “Peripheral Device with Integrated Security
 Functionality” and issued on July 11, 2000. The ’802 Patent relates to devices that can
 communicate with host computing devices to provide various operations, including
 security operations. See ’802 Patent at Abstract. The Asserted Claims recite:

           1.     A peripheral device, comprising:
                  security means for enabling one or more security operations to be
                         performed on data;
                  target means for enabling a defined interaction with a host computing
                         device;
                  means for enabling communication between the security means and
                         the target means;
                  means for enabling communication with a host computing device;
                  means for operably connecting the security means and/or the target
                         means to the host computing device in response to an
                         instruction from the host computing device; and
                  means for mediating communication of data between the host
                         computing device and the target means so that the
                         communicated data must first pass through the security means.

           2.   A peripheral device as in claim 1, wherein the target means comprises
           means for non-volatilely storing data.

           11.    A peripheral device, comprising:
                  security means for enabling one or more security operations to be
                         performed on data;
                  target means for enabling a defined interaction with a host computing
                         device;




CV-90 (06/04)                             CIVIL MINUTES – GENERAL                      Page 2 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 3 of 11 Page ID #:8333

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                             Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


                 means for enabling communication between the security means and
                      the target means;
                 means for enabling communication with a host computing device; and
                 means for mediating communication of data between the host
                      computing device and the target means so that the
                      communicated data must first pass through the security means.

          12. A peripheral device as in claim 11, wherein the target means
          comprises means for non-volatilely storing data.

 ’802 Patent, Claims 1, 2, 11, 12.

                                     II. LEGAL STANDARDS

 A.       Claim Construction Principles

        Claim construction is “exclusively within the province of the court.” Markman v.
 W. Instruments, Inc., 517 U.S. 370, 372 (1996). Such construction “must begin and
 remain centered on” the claim language itself. Interactive Gift Express, Inc. v.
 Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001). But extrinsic evidence may
 also be consulted “if needed to assist in determining the meaning or scope of technical
 terms in the claims.” Pall Corp. v. Micron Separations, Inc., 66 F.3d 1211, 1216 (Fed.
 Cir. 1995).

        In construing the claim language, the Court begins with the principle that “the
 words of a claim are generally given their ordinary and customary meaning.” Phillips v.
 AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (internal quotation marks
 omitted). This ordinary and customary meaning “is the meaning that the [claim] term
 would have to a person of ordinary skill in the art in question at the time of the
 invention, i.e., as of the effective filing date of the patent application.” Id. at 1313.
 “[T]he person of ordinary skill in the art is deemed to read the claim term not only in the
 context of the particular claim in which the disputed term appears, but in the context of
 the entire patent, including the specification.” Id.




CV-90 (06/04)                            CIVIL MINUTES – GENERAL                     Page 3 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 4 of 11 Page ID #:8334

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                         Date    January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


        “In some cases, the ordinary meaning of claim language as understood by a person
 of skill in the art may be readily apparent even to lay judges, and claim construction in
 such cases involves little more than the application of the widely accepted meaning of
 commonly understood words. In such circumstances general purpose dictionaries may
 be helpful.” Id. at 1314 (internal citation omitted). In other cases, “determining the
 ordinary and customary meaning of the claim requires examination of terms that have a
 particular meaning in a field of art.” Id. Then “the court looks to those sources available
 to the public that show what a person of skill in the art would have understood disputed
 claim language to mean.” Id. (internal quotation marks omitted). These sources include
 “the words of the claims themselves, the remainder of the specification, the prosecution
 history, and extrinsic evidence concerning relevant scientific principles, the meaning of
 technical terms, and the state of the art.” Id. (internal quotation marks omitted).

        But it is improper to read limitations from the specification into the claim.
 Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 1368 (Fed. Cir. 2005) (“[I]f we once
 begin to include elements not mentioned in the claim, in order to limit such claim . . . we
 should never know where to stop.”) (quoting Phillips, 415 F.3d at 1312). A court does
 “not import limitations into claims from examples or embodiments appearing only in a
 patent’s written description, even when a specification describes very specific
 embodiments of the invention or even describes only a single embodiment, unless the
 specification makes clear that ‘the patentee . . . intends for the claims and the
 embodiments in the specification to be strictly coextensive.’” JVW Enters., Inc. v.
 Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005) (internal citations
 omitted) (emphasis added).

 B.        Summary Judgment

       Summary judgment is appropriate where the record, read in the light most
 favorable to the nonmovant, 1 indicates “that there is no genuine dispute as to any


           1
         “In determining any motion for summary judgment or partial summary judgment, the Court
 may assume that the material facts as claimed and adequately supported by the moving party are
 admitted to exist without controversy except to the extent that such material facts are (a) included in the




CV-90 (06/04)                             CIVIL MINUTES – GENERAL                                  Page 4 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 5 of 11 Page ID #:8335

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                      Date    January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 56(a) 2; see also MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon Corp., 420
 F.3d 1369, 1373 (Fed. Cir. 2005). The burden initially is on the moving party to
 demonstrate an absence of a genuine issue of material fact. Id.; see also Celotex Corp. v.
 Catrett, 477 U.S. 317, 322–24 (1986). If, and only if, the moving party meets its burden,
 then the non-moving party must produce specific evidence to rebut the moving party’s
 claim and create a genuine dispute of material fact. MEMC, 420 F.3d at 1373; see also
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). If the non-moving party
 meets this burden, then the motion will be denied. See generally Bose Corp. v. JBL, Inc.,
 274 F.3d 1354, 1360 (Fed. Cir. 2001).

 C.        Patent Infringement

         “Summary judgment of non-infringement requires a two-step analytical approach.
 First, the claims of the patent must be construed to determine their scope.” Pitney
 Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1304 (Fed. Cir. 1999). This is a
 question of law. Id. Second, following claim construction, the fact finder compares the
 construed claims to the accused device or process. Catalina Mktg. Int’l, Inc. v.
 Coolsavings.com, Inc., 289 F.3d 801, 812 (Fed. Cir. 2002). “To prove infringement, the
 patentee must show that the accused device meets each claim limitation either literally or
 under the doctrine of equivalents.” Id. “Literal infringement requires the patentee to
 prove that the accused device contains each limitation of the asserted claim.
 Infringement under the doctrine of equivalents requires the patentee to prove that the
 accused device contains an equivalent for each limitation not literally satisfied.” Id.
 (internal citations omitted).

        “Summary judgment of non-infringement is appropriate where the patent owner’s
 proof is deficient in meeting an essential part of the legal standard for infringement,
 since such failure will render all other facts immaterial.” Telemac Cellular Corp. v. Topp

 ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written evidence filed in
 opposition to the motion.” L.R. 56-3.
        2
          Rule 56 was amended in 2010. Subdivision (a), as amended, “carries forward the summary
 judgment standard expressed in former subdivision (c), changing only one word — genuine ‘issue’
 becomes genuine ‘dispute.’” Fed. R. Civ. P. 56, Notes of Advisory Committee on 2010 amendments.



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                                Page 5 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 6 of 11 Page ID #:8336

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                 Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


 Telecom, Inc., 247 F.3d 1316, 1323 (Fed. Cir. 2001) (internal citations omitted). “A
 patentee ordinarily bears the burden of proving infringement.” Medtronic, Inc. v.
 Mirowski Family Ventures, LLC, 134 S. Ct. 843, 846 (2014).

                                       III. ANALYSIS

 A.        Claim Construction Considerations

           1.    “enabling” (’802 Patent, Claims 1, 11)

  SPEX’s Construction                Apricorn’s Construction       Court’s Construction
  Plain and ordinary                 “performing” or               No construction
  meaning, i.e., “making             “participating in the
  something possible,                performance of” (see
  regardless of how that is          Apricorn Op. Br. at 2; see
  done” (see SPEX Op.                also Apricorn Resp. Supp.
  Supp. Br. at 1; see also           Br. at 1)
  Apricorn Resp. Supp. Br.
  at 1)


        The asserted independent claims include multiple “means for enabling”
 limitations. For example, Claim 1 of the ’802 Patent includes the following “means for
 enabling” phrases:

                 • “security means for enabling one or more security operations to be
                   performed on data;”
                 • “target means for enabling a defined interaction with a host computing
                   device;”
                 • “means for enabling communication between the security means and the
                   target means;” and
                 • “means for enabling communication with a host computing device.”

 See ’802 Patent, Claim 1.



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                          Page 6 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 7 of 11 Page ID #:8337

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                              Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn



        Of particular relevance for the parties’ summary judgment disputes is the “target
 means for enabling . . .” claim term, which appears in both Claims 1 and 11. The parties
 agreed during claim construction proceedings that the phrase “target means for enabling
 a defined interaction with a host computing device” should be construed as:

           Subject to 35 U.S.C. § 112 ¶ 6

           Recited Function: “enabling a defined interaction with a host computing
           device”

           Structure: (1) a memory module adapted to enable non-volatile storage of
           data; (2) a communications module adapted to enable communications
           between the host computing device and a modem or LAN transceiver; (3) a
           smart card reader; (4) biometric device; or (5) equivalents thereof.

 Docket No. 44 at 3–4. The Court also previously construed the term “defined
 interaction” within the “target means for enabling . . .” claim term as “an interaction
 [with a host computing device] that can provide one or more of a variety of
 functionalities.” Claim Const. Order, Docket No. 62 at 10. The Court found a
 functionality itself is not a defined interaction.

        In their supplemental briefs, the parties appear to agree that “enabling” covers
 circumstances where, for instance, a defined interaction is either directly or indirectly
 “enabled” by a “target means.” See, e.g., Apricorn Resp. Supp. Br. at 5–6. But the
 parties dispute whether “enabled” includes more passive circumstances where the “target
 means” simply makes the defined interaction possible, or more active circumstances
 where the “target means” must somehow participate in the performance of the defined
 interaction.

        The parties’ agreed structures for the “target means . . .” term largely come from a
 portion of the patent specification from column 13, line 27 to column 15, line 40. The
 parties agree, for instance, that a biometric device may be a “target means,” and the ’802



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                      Page 7 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 8 of 11 Page ID #:8338

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                 Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


 Patent discusses various types of biometric devices, including fingerprint scanning
 devices, for “enabl[ing] user authentication to a host computing device before allowing
 access to particular data stored on the host computing device.” See ’802 Patent at 14:50–
 52. In one revealing passage, the specification states:

           [i]t may be useful to make the peripheral device relatively long, so that a
           portion of the [fingerprint scanning device] card on which the sensor is
           positioned can extend from the slot of the host computing device, thereby
           enabling fingerprints to be scanned while the peripheral device is inserted
           in the host computing device.

 Id. at 14:62–67 (emphasis added).

       This use of the term “enabling” in this context supports Plaintiff’s interpretation.
 The specification states that it is simply the shape of the fingerprint scanning device that
 “enables” a defined interaction (receipt of scanned fingerprints) to provide a
 functionality (user authentication) between the scanning device and the host computing
 device. At least as explained in this passage, the fingerprint scanning device does not
 have to actively do anything additional to “enable fingerprints to be scanned” for
 eventual user authentication. This interpretation is also consistent with the plain claim
 language in general, as well as the parties’ agreed structures for the “target means” term.
 For instance, the parties agree that “a memory module adapted to enable non-volatile
 storage of data” is a corresponding structure for the claimed “target means.” In this
 context, it appears that “enabling” non-volatile data storage simply refers to whether the
 memory module itself has been programmed or structured to permit non-volatile data
 storage. Similar could be said for the “communications module.”

           For the disclosed target means structures, certain passages of the specification
 assert,

           [t]he construction and operation of [the target means structure] in general, as
           well as those identified particularly above, is well understood by those



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                         Page 8 of 11
Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 9 of 11 Page ID #:8339

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                               Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


           skilled in the art, so that, together with an understanding of the required
           communication capability between the target functionality and the interface
           control device, a [target means structure] for use with the invention can be
           easily constructed and operated.

 See, e.g. ’802 Patent at 13:42–44, 13:62–14:2, 14:33–40 (emphasis added). These
 passages suggest that the “target means for enabling a defined interaction with a host
 computing device” at least requires the target means structure to be able to
 “communicate,” directly or indirectly, with other components so that the collective
 system components can have an interaction with the computing device that leads to the
 performance of a particular functionality. But the intrinsic record does not support the
 conclusion that this “communication” requires active work on the part of the target
 means, as opposed to the target means simply being programmed so that it is compatible
 with its connected components and information can be transmitted (a “defined
 interaction” to provide for a functionality can occur) with the computing device.

        Defendants’ position would appear to require something more. Defendants argue
 that “enabling a defined interaction” requires that the “target means” “must be involved
 in the defined interaction with the host computer.” Apricorn Resp. Supp. Br. at 3; see
 also id. at 6. As a general proposition, the idea that an end component (for instance, a
 memory module) is “involved in the defined interaction” may be true insofar as the
 memory module will ultimately perform the functionality of storing data, even if the data
 arrives at the module based on “middle man” components communicating to permit an
 indirect “interaction” between the computing device and the target means. Indeed, the
 patent itself refers to communication capability between the target functionality and the
 interface control device, not necessarily directly between the target means and the
 computing device. See, e.g. ’802 Patent at 13:42–44. To the extent Apricorn would
 argue for something more from, for instance, the memory module in its relationship to
 the computing device, Apricorn has not shown that its position is supported by the
 intrinsic record. Instead, the claimed function for the target means is met by virtue of the
 target means’ ability to provide certain functionalities and be part of the overall system
 of components in communication with the computing device.



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                       Page 9 of 11
   Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 10 of 11 Page ID
                                    #:8340
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                        Date    January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn



        Based on this analysis, the term “enabling” is not construed. Apricorn has not
 shown that it is used in the specification inconsistently with its plain and ordinary
 meaning, which is broader than Apricorn’s proposal requiring active performance or
 participation in the performance of an action.

           2.    “instruction” (’802 Patent, Claim 1)

  SPEX’s Construction                Apricorn’s Construction            Court’s Construction
  Plain and ordinary meaning         “explicit instruction” (see
  (see SPEX Op. Supp. Br. at         Apricorn Op. Supp. Br. at
  8)                                 9–10)


        Apricorn’s opening supplemental brief argues that the term “instruction” as it
 appears in Claim 1 of the ’802 Patent is limited to an “explicit instruction.” Apricorn
 bases its position on statements made many years after the issuance of the ’802 Patent
 during inter partes review (“IPR”) proceedings for a different patent owned by SPEX.
 Apricorn asserts that the patent subject to the later IPR proceedings is a related patent,
 cited and incorporated in the ’802 Patent by reference. 3

        Apricorn’s responsive supplemental brief does not further address the term
 “instruction” or respond to the arguments about the term made in Plaintiff’s opening
 supplemental brief. As Plaintiff persuasively notes, different claim limitations were
 being addressed in the IPR proceedings compared to the claim limitation at issue in the
 ’802 Patent, including two separate communication steps rather than the single
 communication step at issue here. See, e.g., Patent Owner Preliminary Response During
 IPR Proceeding No. IPR2018-00084, Docket No. 145-11 at 21. The Court otherwise
 agrees with Plaintiff that the statements made during the IPR proceedings do not clearly
 and unequivocally limit the term “instruction” as it appears in the ’802 Patent claims to

           3
          During claim construction, the Court rejected the argument that the other patent was properly
 incorporated by reference into the ’802 Patent, including because the ’802 Patent does not refer to it by
 application number or patent number. See Claim Const. Order at 41–42; see generally id. at 39–43.



CV-90 (06/04)                             CIVIL MINUTES – GENERAL                                Page 10 of 11
   Case 2:16-cv-07349-JVS-AGR Document 221 Filed 01/07/20 Page 11 of 11 Page ID
                                    #:8341
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                 Date   January 7, 2020
 Title          SPEX Tech., Inc. v. Apricorn


 require an “explicit instruction.” Apricorn’s request to limit the meaning of this claim
 term is also rejected.

 B.        Apricorn’s Motion for Summary Judgment of Noninfringement

       Apricorn’s positions in the deferred portions of its motion for summary judgment
 of noninfringement are based on narrowed interpretations of the two claim terms
 addressed by this Order. See, e.g. Docket No. 142 at 19. Because Apricorn’s claim
 construction positions have been rejected, its noninfringement arguments fail for the
 same reasons. Based on the meaning of the claim terms as properly interpreted, factual
 questions preclude a summary judgment determination on the record presented at this
 time.

                                         IV. CONCLUSION

       The previously-deferred portions of Apricorn’s Motion for Summary Judgment of
 Noninfringement (see Docket Nos. 93, 105; see also 142 (order regarding other portions
 of motion)) are DENIED.

           IT IS SO ORDERED.
                                                                                    :      0
                                                         Initials of    lmb
                                                         Preparer




CV-90 (06/04)                            CIVIL MINUTES – GENERAL                        Page 11 of 11
